Citation Nr: 0302273	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-05 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES
                                  

Whether an August 1968 Regional Office (RO) decision, which 
denied a claim for service connection for anxiety reaction, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of entitlement to service connection for 
generalized arthritis and whether new and material evidence 
has been presented to reopen a claim for service connection 
for left knee disability will be the subject of a later 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from April 1966 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the issues listed on 
the title page.  The Board notes that, by letter dated in 
November 2001, the veteran was notified that VA revoked the 
authority of his then attorney of record, James W. Stanley, 
Jr., to represent claimants before VA.  At that time, the 
veteran was advised of his right to obtain a new 
representative and/or represent himself.  By statement signed 
on November 9, 2001, the veteran elected to represent 
himself.  The Board further notes that, by letter dated in 
January 2002, the veteran was contacted to clarify his desire 
for a personal hearing before a Member of the Board.  See VA 
Form 9 filings dated June 21, 2001 and August 17, 2001.  At 
that time, he was advised that, if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
wish to attend a hearing.  The veteran has not responded to 
the November 2001 letter, and the Board will proceed 
accordingly.

The claims for service connection for generalized arthritis 
and reopening service connection for left knee disability 
require further development.  The Board will defer 
adjudication of these issues pending additional development 
by the Board pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be codified 
at 38 C.F.R. § 20.903).  After giving notice and reviewing 
the response to notice, the Board will prepare a separate 
decision addressing these issues.




FINDING OF FACT

The RO's August 1968 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; service connection for anxiety 
disorder was denied as the factual evidence and competent 
medical opinion of record clearly and unmistakably 
demonstrated that such disability existed prior to service 
and was not aggravated therein.


CONCLUSION OF LAW

There was no CUE in the RO's August 1968 decision which 
denied service connection for anxiety disorder.  38 U.S.C.A. 
§§ 101(29)(B), 5109A (West 1991 & Supp. 1998); 38 U.S.C. §§ 
310, 311 (West 1964); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(1968).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has recently 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  The 
provisions of the VCAA, however, are not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); 
Parker v. Principi, 15 Vet. App. 407 (2002).  In any event, 
the RO has advised the veteran of the evidence reviewed and 
the Reasons and Bases for denying his claim.  In this case, 
the veteran has presented argument and evidence on his 
behalf.  As this claim is limited to a retroactive review of 
the evidence of record in 1968, the Board finds that no 
additional VA assistance would help substantiate the 
veteran's claim.

The veteran requests a revision of an August 1968 RO 
decision, which denied service connection for anxiety 
reaction as pre-existing service and not aggravated therein, 
on the grounds of CUE.  Essentially, he denies the existence 
of a diagnosable psychiatric disorder prior to service and 
contends that the RO's failure to find that his anxiety 
disorder first manifested in service constitutes CUE. 

Briefly summarized, the veteran denied a history of nervous 
trouble on his induction examination in April 1966.  He did 
report previously being rejected for military service due to 
an "APQT TEST" conducted in November 1964.  He was inducted 
into service with a "NORMAL" clinical evaluation of his 
psychiatric status.  His service medical records reveal 
clinical treatment on several occasions for gastroenteritis, 
bronchial asthma and left knee pain.  There is no record 
that he was ever treated at the Little Rock Arkansas Air 
Force Base (AFB).

In pertinent part, the veteran presented to the emergency 
clinic at Patrick Air Force Base (AFB) on January 21, 1967 
due to nervousness and numbness in his left side.  He was 
requesting a medical discharge.  At that time, the attending 
physician noted a previous admission for nervousness at the 
Little Rock AFB in October 1966.  He was given an impression 
of anxiety reaction and prescribed Thorazine.  On January 
23, 1967, he made a non-scheduled visit to the USAF Hospital 
with complaint of nervousness, headaches, light flashing, 
left-sided body numbness, weakness and wanting to sleep all 
the time.  He was given an impression of anxiety reaction, 
and referred to the psychiatric center.

On February 3, 1967, the veteran was briefly hospitalized at 
the USAF Hospital at Patrick AFB at which time the following 
history of the veteran's illness was recorded:

The patient is a 21 year old white male, 
Airman 3d Class, who has been in service since 
April 1966.  He states that he has had nervous 
problems for approximately 5 years and that he 
did not mention this on his entrance into the 
service.  His nervous problems comes in the 
form of headaches, light flashes, numbness on 
the left side of his body, a tendency to sleep 
all the time.  The patient denies any history 
of seizures or any family history of seizures.  
He was hospitalized at Little Rock AFB 
Hospital in October 1966 for chest pain and 
being numb on the left side of the body.  He 
has been seen several times in the AF clinic 
here at Patrick for "anxiety reaction."  At 
the last visit the patient states that he is 
unable to do his work because of his nervous 
problem.  He states that he wants out of the 
Air Force because the Air Force is making his 
problem worse.  

The veteran was then referred to Keesler AFB in Mississippi 
for further evaluation and recommendations as to further 
treatment.  His transfer sheet noted a diagnosis of anxiety 
reaction with administrative data indicating "Illness 
contracted: Florida."  The narrative summary of his 
approximate two-week admission at Keesler AFB records the 
following history of the veteran's illness:

Reference is made to the accompanying 
narrative summary for full details.  In brief, 
the patient has had intermittent episodes of 
severe anxiety for approximately five years'.  
These episodes are characterized by free-
floating anxiety, feelings of 
depersonalization, and the symptoms associated 
with hyperventilation, namely paresthesiae, 
perioral numbness, and etc.  Usually these 
spells will last at most twenty-four hours and 
then remit.  The patient did not feel these 
were of particular importance and did not 
indicate them during his induction physical.  
Since being in the Air Force the patient has 
tolerated stress rather poorly.  He makes 
reference to the times when "people holler at 
me."  He has become more and more ineffective 
at work and has made a number of appearances 
at the Medical Clinic at Patrick.  With a 
long-standing history the patient was referred 
to this base for evaluation and a definitive 
disposition.

Otherwise, the narrative report indicated that the veteran's 
past history was "essentially unremarkable and 
noncontributory to the present illness."  His hospital 
progress report was summarized as follows:

The patient's hospital course has been 
essentially unremarkable.  He has had no gross 
spells of anxiety.  In discussions with the 
patient it is clear that he feels quite 
unadaptable to the stresses of routine 
military life and this examiner is in 
agreement with that evaluation.  He was 
counseled regarding the nature of 
hyperventilation and its sequelae and given 
instructions to help ameliorate the symptoms.  
During the latter part of his hospitalization, 
the patient developed a very mild respiratory 
infection which, at the time of dictation, is 
being treated in a routine manner.  Because of 
the long-standing history of anxiety attacks 
and his inability to function effectively at 
the present time, it was decided to prepare 
his case for medical board presentation.

Based upon this period of hospitalization and observation, 
the veteran was given a diagnosis of chronic, moderate 
anxiety reaction manifested by anxiety and hyperventilation.  
It was determined to have existed prior to service (EPTS) 
and not in the line of duty (LD).  He was functioning 
relatively well at the time of discharge, and it was 
anticipated that his future functioning would remain much as 
it had in the past.  

The veteran's medical discharge evaluation, dated on 
February 20, 1967, noted his symptoms of frequent headaches, 
dizziness, insomnia, nightmares, depression and somnambulism 
related to his chronic, moderate anxiety reaction.  There 
was also a notation of little psychological sophistication 
and somewhat flattened affect attributed to his style of 
communication.  A February 24, 1967 Medical Board Report 
indicated a diagnosis of chronic, moderate anxiety reaction 
manifested by anxiety and hyperventilation.  The proximate 
date of origin was established as "Adolescence" which 
existed prior to service and not permanently aggravated by 
service.  

The veteran filed his claim for service connection for a 
nervous condition on April 24, 1968.  At that time, he 
denied civilian physician treatment for his psychiatric 
disability before, during or since service.  The RO obtained 
the veteran's service medical records from the National 
Personnel Records Center (NPRC) in June 1968.  Also in June 
1968, the RO received a VA inpatient summary for the 
veteran's hospitalization from April 23, 1968 to May 17, 
1968.  During his hospitalization, the veteran admitted to 
being "'nervous' all his life."  His father, who was also a 
VA patient, felt that the veteran became nervous in the 
service and should be service connected.  The veteran was 
clear of all psychiatric manifestations but exhibited a 
great deal of anxiety, extreme lability of mood, poor 
control of his emotions, immaturity and inability to cope 
with anxiety and get along with people.  A brief 
psychological evaluation revealed an approximate 
intelligence quotient (IQ) of 93.  The psychologist felt 
that the veteran was a very schizoid individual who, under 
pressure, "could possibly develop psychosis."  His symptoms 
improved with prescriptions of Taractan and Phenobarbital.  
He was discharged with a diagnosis of chronic moderate 
anxiety reaction.

By means of a rating decision dated in August 1968, the RO 
denied service connection for anxiety reaction on the basis 
that the veteran's nervous condition was not incurred in or 
aggravated by military service.  In his Notice of 
Disagreement, received in September 1968, the veteran 
submitted the following argument in support of his claim:

Prior to induction into military service, I 
had no difficulty in securing and holding 
steady employment.  When I was inducted into 
service, I was experiencing no difficulty 
whatsoever with a nervous condition.  While 
performing the duties required to complete my 
basic training, I developed a stomach 
condition which caused nausea and vomiting 
daily.

During the month of October or November, 1966, 
I was a truck fall from a jack stand and it 
was my thought one or more persons was under 
the truck.  From this date forward, I have 
been incapacitated by a nervous condition 
which is now so severe that I am unable to 
follow any regular gainful employment.

I, therefore, feel I am entitled to service-
connection for my condition as there is no 
question the stress of military duty is the 
direct cause of my present condition.

In support of his contentions, the veteran submitted lay 
statements from several individuals who had known him prior 
to his entrance into service.  Each denied knowledge of the 
existence of psychiatric symptoms prior to service, and 
attested to a change in his demeanor following his discharge 
from service.

In September 1968, the RO issued a Statement of the Case 
(SOC) which held as follows:

"By the veteran's own statement, he was 
bothered by nervousness for five years before 
entering service.  There is no evidence that 
the veteran experienced any duty or service 
which aggravated a pre-existing condition."

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 1991 & Supp. 1998).  A valid claim of CUE 
requires three elements: (1) an assertion that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the pertinent statutory 
regulatory provisions were incorrectly applied; (2) the error 
must be undebatable and of the type that, had it not been 
made, the outcome of the case would have been manifestly 
different; (3) the determination of whether a decision 
contained CUE must be based on the record and law that 
existed at the time the decision was rendered.  Damrel v. 
Brown, 6 Vet. App. 242 (1994); citing Russell v. Principi, 3 
Vet. App. 310 (1992).

In order to raise a valid claim of CUE, the veteran must 
specifically indicate what the error is and, unless clear on 
its face, he/she must also provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied February 3, 1994 (per curiam).  If the veteran 
fails to identify the specific error or fails to establish 
that the outcome of the case would have been manifestly 
different but for the error, the claim that a prior decision 
was based on CUE should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Or stated 
differently, a successful claim for CUE requires a showing 
that the error was "outcome determinative." Bustos v. West, 
179 F.3d. 1378, 1381 (Fed. Cir. 1999).

The pertinent laws and regulations in effect at the time of 
the August 1968 RO rating decision were cited in the 
September 1968 SOC.  The veteran had wartime service during 
the Vietnam era.  38 U.S.C.A. § 101(29)(B) (West 1991).  
Service connection was to be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C. § 310 (West 1964).  A veteran who 
served during a period of war was presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C. § 311 (West 1964).  Clear and 
unmistakable evidence that the disability existed before 
service was required to rebut the presumption of soundness.  
Id.  A pre-existing injury or disease was to be considered 
aggravated by active service where there was an increase in 
disability during such service, unless there was clear and 
unmistakable evidence that the increase in disability was due 
to the natural progress of the condition.  38 U.S.C. § 353 
(West 1964).  These laws, which have been redesignated, have 
essentially remained unchanged.  See 38 U.S.C.A. §§ 1110, 
1111 (West 1991); 38 C.F.R. §§ 3.304(b), 3.306 (2001).

The regulatory provisions in effect in 1968 directed that a 
determination as to service connection was to be based on 
review of the entire evidence of record, to include medical 
and lay evidence.  38 C.F.R. § 3.303(a) (1968).  As to pre-
service disabilities noted during wartime service, the 
regulation advised that there were medical principles so 
universally recognized as to constitute fact, otherwise 
referred to as "clear and unmistakable proof," as to 
establish preexisting injury or disease without "additional 
or confirmatory evidence."  38 C.F.R. § 3.303(b) (1968).  
This regulation further stated:

In the field of mental disorders, personality 
disorders which are characterized by 
developmental defects or pathological trends 
in the personality structure manifested by a 
lifelong pattern or action or behavior, 
chronic psychoneurosis of long duration or 
other psychiatric symptomatology shown to have 
existed prior to service with the same 
manifestations during service which were the 
basis of service diagnosis, will be accepted 
as showing pre-service origin.

Id. 

On appeal, the veteran has essentially argued that the 
presumption of soundness standard applied in his case, and 
that there was no clear and unmistakable evidence of record 
that his anxiety disorder pre-existed service.  The Board has 
identified five specific issues which the veteran claims led 
the RO to commit CUE in denying his claim in 1968: (1) the 
factual determination of pre-service anxiety symptoms; (2) 
the validity of in-service examination reports; (3) the 
competency of medical opinion; (4) the presumption of 
soundness and (5) presumptive service connection.  The Board 
will review these issues, and all sub-issues, separately.

1.  Pre-service anxiety symptoms

The veteran disagrees with the RO's conclusion in 1968 that 
he manifested psychiatric symptoms of anxiety disorder prior 
to his entrance into service.  The record before the RO in 
August 1968 included the veteran's April 1966 induction 
examination which provided a "NORMAL" clinical evaluation 
of the veteran's psychiatric status.  The RO also had before 
it two separate in-service hospitalization reports which 
recorded the veteran's admissions of a five year history of 
pre-service anxiety attacks manifested by "free-floating 
anxiety, feelings of depersonalization, and the symptoms 
associated with hyperventilation, namely paresthesiae, 
perioral numbness, and etc."  Based on the veteran's 
admissions and in-service findings, the veteran was given an 
in-service diagnosis of anxiety disorder which preexisted 
service and was not aggravated therein.  Post-service, the 
veteran again admitted to a nervous disorder "all his life" 
during a VA inpatient admission immediately following 
service.  Once the veteran filed his claim, however, he 
denied pre-service manifestations of anxiety disorder 
symptoms and submitted lay affidavits of family and friend 
members to support his assertions.

In denying the veteran's service connection claim, the RO's 
September 1968 SOC cited the induction examination report, 
the presumption of soundness standard of 38 U.S.C. § 311 and 
the lay statements in making the following finding of fact:

"By the veteran's own statement, he was 
bothered by nervousness for five years before 
entering service.  There is no evidence that 
the veteran experienced any duty or service 
which aggravated a pre-existing condition."

As shown above, the RO considered, but completely rejected, 
the veteran's denials of pre-service anxiety symptoms.  In 
this case, the veteran provided highly specific descriptions 
of his pre-service anxiety symptoms, as well as the length of 
duration of such symptoms, to military physicians attempting 
to treat his condition.  It was within the domain of the RO 
to make a factual finding that the reliability and quality of 
the veteran's statements made to his treating military 
physicians completely outweighed his subsequent retractions 
made in the context of seeking monetary compensation.  The 
credibility and veracity of the veteran's conflicting report 
of pre-service anxiety symptoms speaks to how the RO weighed 
or evaluated the facts of the case, and cannot form the basis 
of a CUE claim.  Russell, 3 Vet. App. at 313-14 (1992) (en 
banc) ("In order for there to be a valid claim of [CUE], ... 
the claimant, in short, must assert more than a disagreement 
as to how the facts were weighed or evaluated").

2.  Validity of in-service examination reports

The veteran raises several arguments and factual issues 
which, he alleges, invalidates the in-service examination 
reports and medical opinion.  He first disputes making any 
statements of pre-existing anxiety symptoms to military 
examiners.  He argues that his examination reports contain 
internal inconsistencies by referring to a "non-
contributory" pre-service medical history and using medical 
terms, such as "depersonalization" and "free-floating" 
anxiety, which are not contained in medical dictionaries.  He 
denies ever being treated for anxiety symptoms at the Little 
Rock AFB in October 1966 as noted in service.  He also argues 
that an in-service notation of "Illness contracted in 
Florida" constitutes a diagnosis of service incurrence 
favorable to his claim.

As stated above, the veteran's denial that he admitted to 
anxiety symptoms prior to service involve an attempt to 
reargue the weighing and/or evaluation of the facts by the RO 
in August 1968.  The current arguments regarding internal 
inconsistencies and misuse of medical terminology also 
involve an attempt to reargue the weighing and/or evaluation 
of the information before the RO in August 1968 decision.  As 
to his denial of treatment at the Little Rock AFB, the 
veteran did not make that fact known to the RO at the time of 
the August 1968 decision and, therefore, it cannot form the 
basis of a CUE claim.  Russell, 3 Vet. App. at 313-14 (1992) 
(en banc).  As the veteran specifically denies ever being 
treated at Little Rock AFB, there is no issue as to whether a 
failure to assist him in obtaining a service medical record 
could vitiate the finality of the claim.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  Finally, the alleged 
"diagnosis" of "Illness contracted in Florida" is not a 
diagnosis but rather administrative data found on a 
hospitalization transfer sheet.  At best, it describes where 
and when his then current symptoms manifested themselves.  It 
is a piece of information, taken out of context and 
considered by the RO in 1968, that did not in any way place 
any doubt as to the existence of his anxiety disorder prior 
to service.  None of these alleged deficiencies can be deemed 
"outcome determinative."  

3.  Competency of medical opinion

The veteran has argued that an in-service medical opinion, 
which relied on his lay history of pre-service symptoms in 
concluding that his anxiety disorder pre-existed service, 
cannot be accepted as "competent" medical opinion.  It is 
argued that doing so amounts to recognizing the veteran as 
being "able to diagnose himself with a condition before 
service."  Otherwise, he asserts that there is "no medical 
proof" of a pre-existing anxiety disorder.  The Board finds 
no merit in this argument.  There is no question that the 
veteran is competent to describe his mental and physical 
symptoms prior to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran was amply competent to 
describe his pre-service symptoms which, according to the 
expertise of the examiners, were correlated to medically 
recognized symptoms of "free-floating anxiety, feelings of 
depersonalization, and the symptoms associated with 
hyperventilation, namely paresthesiae, perioral numbness, and 
etc."  Id. 

The information obtained from the veteran was based on 
several interviews, to include a two-week period of 
hospitalization and observation, of symptoms which, by his 
own admission, had existed for a continuous six-year period.  
By synthesizing the veteran's pre-service history and in-
service findings with universally accepted medical 
principles, the military examiners provided medical findings 
and opinion within their area of competence.  The question, 
therefore, is not whether such medical opinion can be deemed 
competent but, rather, whether such opinion carries 
sufficient probative value as to rebut the presumption of 
soundness.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) 
(medical opinion of pre-service disability based on 
statements made by the veteran about pre-service history 
accepted as competent medical evidence).

4.  Presumption of soundness

The veteran next claims that the in-service medical opinions 
of pre-existing anxiety disorder cannot meet the standard of 
proof of clear and unmistakable evidence as a matter of law.  
In this respect, the veteran argues that there are no pre-
service "medical records" pertaining to treatment for 
anxiety disorder.  The provisions of 38 C.F.R. § 3.303(a), 
however, contemplated review of medical and lay evidence in 
determining service connection.  As noted in 38 C.F.R. 
§ 3.303(b), medical findings based upon universally 
recognized medical principles may constitute "clear and 
unmistakable proof" of preexisting injury or disease without 
"additional or confirmatory evidence."  

In this case, the veteran provided the examiners with highly 
detailed descriptions of his pre-service symptomatology which 
were identical to his symptomatology in service.  The 
information obtained from the veteran was based on several 
interviews, to include a two-week period of hospitalization 
and observation, of symptoms which had existed for a 
continuous six-year period.  The opinion of pre-service 
existence was unequivocal, and the onset of such disability 
was opined as "Adolescence."  Under the law then in effect, 
such evidence was sufficient to establish pre-service origin.  
38 C.F.R. § 3.303(b) (1968). 

The veteran has cited to a case decided by the Court of 
Appeals for Veteran's Claims, Vanerson v. West, 12 Vet. App. 
254 (1999), for the proposition that a medical opinion based 
entirely on lay descriptions of pre-service symptomatology is 
insufficient to rebut the presumption of soundness.  The 
Board notes that, in Vanerson, the Court found that the 
burden of clear and unmistakable (undebatable) evidence had 
not been met where the medical opinion in question did not 
speak to the etiology or date of onset of the claimant's 
condition.  The Federal Circuit Court of Appeals, in a 
subsequent opinion, held that the statutory and regulatory 
presumption of soundness does not require review of pre-
service or contemporaneous clinical evidence.  Harris, 203 
F.3d 1347 (Fed. Cir. 2000) (post-service medical opinion of 
pre-service disability based on statements made by the 
veteran about pre-service history may be factually sufficient 
to rebut the presumption of soundness). 

As noted above, the RO completely rejected the veteran's 
assertion that he did not manifest anxiety symptoms prior to 
service.  The remaining evidence, therefore, consisted of the 
veteran's description of pre-service anxiety symptoms, and 
unequivocal medical opinion that such symptoms represented an 
anxiety disorder that pre-existed service.  There was no 
medical evidence, other than the in-service induction 
examination which was based on an inaccurate medical history, 
to the contrary.  The Board finds, therefore, that there was 
ample evidence to rebut the presumption of soundness 
standard.

5.  Presumptive service connection

The veteran has also argued that the RO committed CUE by 
failing to establish service connection for a psychiatric 
disability which manifested itself to a compensable degree 
within one year from separation from service.  Certain 
chronic diseases were presumed to have been incurred in 
service, if the evidence showed that the specified disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (1968).  Psychosis was listed as one of 
those specified diseases, but an anxiety disorder was not.  
38 C.F.R. § 3.309(a) (1968).  See generally 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1968) (generalized anxiety 
disorder rated as a psychoneurotic disorder).  The veteran's 
VA hospitalization in April 1968 to May 1968 included opinion 
that he was a very schizoid individual who, under pressure, 
"could possibly develop psychosis."  Nonetheless, the only 
diagnosis of record in 1968 was given as a chronic anxiety 
reaction.  There was no evidence and/or diagnosis of 
psychosis in service or within one year from separation 
therefrom.  The Board finds, therefore, that this argument 
also has no merit.

6.  Miscellaneous

Finally, the Board recognizes that the veteran's CUE claim 
stems from an ultimate grant of service connection based upon 
medical opinion, received several decades later, that his 
anxiety disorder first began in service.  Any possible 
assertions that the RO relied upon a "misdiagnosis" of his 
condition in the August 1968 decision cannot form the basis 
of a CUE claim.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992) ("[A] new medical diagnosis that 'corrects' an earlier 
diagnosis ruled on by previous adjudicators is the kind of 
'error' that could not be considered an error in the original 
adjudication").  To the extent that the veteran argues that 
his symptoms increased in severity in service, the Board 
notes that the veteran has provided no specific argument that 
the RO committed CUE by not finding aggravation of his 
anxiety disorder in service.

In summary, the RO's August 1968 decision was not based on 
CUE as it represented a reasonable application of the known 
facts to the law then in existence; service connection for 
anxiety reaction was denied as the evidence showed that such 
disorder preexisted service and was not aggravated therein.  
There is no evidence that the RO committed an "outcome 
determinative" error in its August 1968 decision.  See 
Bustos, 179 F.3d. at 1381.  His CUE claim, therefore, must be 
denied.




ORDER

The claim that the RO committed CUE in an August 1968 
decision, which denied service connection for anxiety 
reaction, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

